By the court.
No man should be a judge in his own cause. The administration of justice should not even be suspected. The words of the law, “any two justices,” must mean legal justices. It has been deemed necessary by the legislature, in the incorporation of boroughs, as Lancaster, York, Reading, &c. to add similar words to the stat. of 16 Geo. 2, c. 18; but they have confined it to the boroughs incorporated, and have not extended it to the counties at large. The uniform practice for these forty years past, has been to quash such orders, and the same must be done in the present instance.